Citation Nr: 0841626	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE


Entitlement to service connection for bilateral posterior 
subcapsular cataracts secondary to service-connected diabetes 
mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran serviced on active duty in the Army from May 1968 
to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.


FINDING OF FACT

The veteran's bilateral posterior subcapsular cataracts have 
not been medically linked either directly to his military 
service or secondarily to his service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

The veteran's bilateral posterior subcapsular cataracts were 
not incurred in or aggravated by service, may not be presumed 
to have been incurred in service, and are not proximately due 
to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2004, prior to the initial adjudication of his claim in 
June 2004.  This letter informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter did not comply with Dingess, as he was not apprised of 
the downstream disability rating and effective date elements 
of his claim, but this is nonprejudicial, i.e., harmless 
error.  38 C.F.R. § 20.1102. See also Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Since the Board will conclude 
below that the preponderance of the evidence is against his 
underlying claim for service connection, the downstream 
disability rating and effective date elements of his claim 
are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and VA treatment records.  There is no 
indication of any outstanding records pertaining to his 
claim.  

VA also afforded the veteran a medical examination in May 
2004 to determine whether his visual difficulties were 
attributable to his military service, including secondary to 
his service-connected diabetes mellitus.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Merits of the Claim

The veteran was diagnosed with bilateral posterior 
subcapsular cataracts in May 2004.  He claims this condition 
was caused by his already service-connected diabetes 
mellitus, which was presumptively linked to Agent Orange 
exposure in Vietnam.  Unfortunately, the medical evidence 
does not support his claim for also service connecting the 
cataracts as a residual complication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as the dioxin in Agent Orange, unless 
there is affirmative evidence establishing that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

Here, though, while the veteran did serve in Vietnam during 
the Vietnam Era (again, as evidenced by the grant of service 
connection for his diabetes mellitus), bilateral posterior 
subcapsular cataracts are not on the list of presumptively 
service-connected disorders, so he cannot be granted service 
connection on a presumptive basis.  And there is no medical 
nexus evidence otherwise directly linking his cataracts to 
his military service, including to his presumed exposure to 
Agent Orange in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (indicating that when, as here, the 
veteran does not have one of the presumptive conditions, he 
may still establish his entitlement to service connection by 
presenting probative medical evidence of direct causation).  
See also McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(indicating the holding in Combee, which instead concerned 
exposure to radiation, is equally applicable in cases, 
as here, involving exposure to Agent Orange).

In any event, the veteran's claim is not predicated on the 
notion his cataracts are directly attributable to his 
military service.  He is alleging, instead, they are 
secondary to his already service-connected Type II Diabetes 
Mellitus.

Service connection is also permissible on this secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Here, as mentioned, the veteran is already service connected 
for diabetes mellitus and has since developed bilateral 
posterior subcapsular cataracts.  But there is no medical 
nexus opinion of record indicating there is any correlation 
between his bilateral posterior subcapsular cataracts and his 
already service-connected diabetes mellitus.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like in Wallin, 
that competent medical nexus evidence is required to 
associate the cataracts with the service-connected diabetes).

Concerning this, the May 2004 VA optometric examination that 
first diagnosed the veteran with bilateral posterior 
subcapsular cataracts mentioned his history of diabetes 
mellitus and difficulty controlling his blood sugar.  But the 
evaluating optometrist stated the veteran's bilateral 
posterior subcapsular cataracts were not likely related to 
his diabetes mellitus.  The examiner indicated the veteran 
did not have diabetic retinopathy, but the examiner was 
unable to provide an opinion as to the severity of the 
veteran's visual impairment due to his poor patient 
reliability.  Thus, the VA examiner was unable to 
etiologically link the veteran's bilateral posterior 
subcapsular cataracts either directly to his military service 
or, secondarily, to his service-connected diabetes mellitus.  

So there is simply no medical nexus evidence of record 
indicating the veteran's bilateral posterior subcapsular 
cataracts have any relationship to his military service, 
either directly or secondarily by way of his service-
connected diabetes mellitus.  The Court has repeatedly 
indicated that when a physician is unable to make this 
necessary connection between the currently claimed disability 
and service, including by way of an already service-connected 
disability, there is no basis to grant the claim. See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); and Winsett v. West, 11 Vet. App. 420, 424 
(1998) (collectively indicating that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's equivocal opinion 
phrased in terms of "may or may not" be related to service is 
an insufficient basis for an award of service connection).

In addition to the medical evidence, the Board also has 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his bilateral 
posterior subcapsular cataracts are related to his service-
connected diabetes mellitus, as a layman without any medical 
training and expertise, he simply is not qualified to render 
a medical opinion concerning the etiology of his bilateral 
posterior subcapsular cataracts.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  He is only competent to comment on symptoms 
(e.g., loss of night vision) he may have personally 
experienced, but not the cause of them, and in particular 
whether they are due to his diabetes mellitus.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The veteran also submitted two Internet articles which state 
that diabetes mellitus increases a person's risk for 
developing cataracts.  Where medical article or treatise 
evidence, standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion, a claimant may use such evidence to meet 
the requirement for a medical nexus.  Wallin v. West, 11 Vet. 
App. 509 (1998).  However, an attempt to establish a medical 
nexus between service and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (holding that a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  
Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").  

But in this case, the Internet articles the veteran submitted 
reflect general information on diabetes and cataracts.  
Additionally, the VA compensation examiner specifically 
considered whether there is a link between the veteran's 
cataracts and his diabetes mellitus in formulating an opinion 
on the merits of this case.  And, after considering the 
specific facts of this particular case, the examiner did not 
find there to be a link between these two disorders in this 
particular instance.  The Internet evidence, therefore, is 
only entitled to limited probative value as it is not 
supported by any definitive or concrete medical opinions.



As the Board is without a medical opinion that etiologically 
links the veteran's cataracts to his service-connected 
diabetes mellitus or any other service-related cause, service 
connection for bilateral posterior subcapsular cataracts is 
not warranted.  For these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, in turn meaning there is no reasonable doubt 
to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Therefore, his appeal must be denied.


ORDER

The claim for service connection for bilateral posterior 
subcapsular cataracts is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


